DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on October 16, 2020.  Claims 1-10 are pending.  Claims 1 and 10 are independent.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 16, 2020 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,504,233 to Ferguson et al. (hereinafter “Ferguson”).
Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ferguson.
With respect to independent claim 1 and 10, Ferguson discloses an object detection sensor capable of detecting a first object which exists in front of the own vehicle (see col. 12, lines 60 – col. 13, line 14:  The image capture device 610 may be any device (e.g., stationary camera, video camera, etc.) configured to capture images of the environment in which the vehicle 600 is located.  The image capture device 610 may use one or more range detection techniques. For example, the image capture device 610 may utilize structured light technology in which the vehicle 600 illuminates an object in the environment using a predetermined light pattern, such as a grid or checkerboard pattern, A capture device 610 is used to detect the reflection of a predetermined light pattern from the object.);
a communication unit capable of performing communication with a second object which exists around the own vehicle (see col. 12, lines 39-41:  The wireless communication system 608 may be any system configured to wirelessly couple to one or more other vehicles, sensors, or other entities, either directly or through a communication network. To that end, the wireless communication system 608 may include an antenna and chipset for communicating directly or via an air interface with other vehicles, sensors, or other entities.); 
a direction determining unit configured to determine whether a first direction from the own vehicle to the first object detected by the object detection sensor is the same as a second direction from the own vehicle to the second object with which the communication unit performs communication (see page 8:  The RADAR unit 730 may be any sensor configured to sense objects within the environment in which the vehicle 700 is located using radio signals. In some embodiments, in addition to sensing objects, the RADAR unit 730 may be further configured to sense the velocity and / or heading of objects.); 
an identity determining unit configured to determine whether the first object is identical with the second object on the basis of information acquired by the object detection sensor and the communication unit in a case where the first direction is the same as the second direction (see col. 4, line 62 – col. 5, line 3:  the computer system may control the vehicle to maintain the distance between the vehicle and the at least one neighboring vehicle at least a predetermined distance. The predetermined distance may be, for example, a distance determined to be approximately the same distance as the difference between the safety distance and / or the width of the vehicle of a predetermined lane width. Other predetermined distances are also possible.); and 
a driving supporting unit configured to perform driving support on the basis of information acquired from an object determined in advance between the first object and the second object in a case where it is determined that the first object is identical with the second object (see col. 6, lines 48 - 62:  the computer system may periodically attempt to obtain updated lane information. Once the computer system determines that the lane information has become available or reliable, the lane information has become available or reliable, the computer system may once again rely on the updated estimated location of the lane and less (or not at all) on the distance to the at least one neighboring vehicle. The computer system may determine that the updated lane information is reliable when, for example, the computer system determines that a confidence of the updated lane information is greater than a predetermined threshold.).
With respect to dependent claim 2, Ferguson discloses wherein the driving supporting unit performs the driving support on the basis of information acquired from an object which is more likely to collide with the own vehicle between the first object and the second object in a case where it is determined that the first object is not identical with the second object (see col. 6, lines 48 – 62 and col. 9, lines 1-13:  the computer system may periodically attempt to obtain updated lane information. Once the computer system determines that the lane information has become available or reliable, the lane information has become available or reliable, the computer system may once again rely on the updated estimated location of the lane and less (or not at all) on the distance to the at least one neighboring vehicle. The computer system may determine that the updated lane information is reliable when, for example, the computer system determines that a confidence of the updated lane information is greater than a predetermined threshold.  While the vehicle 302 is monitoring the first distance 314 and the second distance 320, the vehicle 302 may periodically receive updated lane information. At some point, the vehicle 302 may determine that the updated lane information is reliable. For example, ahead on the road the missing lane marking may reappear, such that the second sensor 306 can sense the lane marking. Other examples are possible as well. Once the vehicle 302 determines that the updated lane information is reliable, the vehicle 302 may estimate an updated location of the lane 300 using the updated information. Additionally, once the vehicle 302 determines that the updated lane information is reliable, the vehicle 302 may or may not continue to monitor the first distance 314 and the second distance 320.).  
With respect to dependent claim 3, Ferguson discloses wherein the driving supporting unit judges that an object which is closer to the own vehicle has a higher risk of collision between the first object and the second object (see col. 6, lines 44-64 and col. 6, line 67 – col. 7, line 6:  when the vehicle initiates monitoring of the at least one neighboring vehicle, the computer system may stop using the lane information to estimate the position of the lane on which the vehicle is traveling. In such embodiments, the computer system may prevent collision with at least one neighboring vehicle depending on the distance to at least one neighboring vehicle until the lane information becomes available or reliable. For example, the computer system may periodically attempt to obtain updated lane information. Once the computer system determines that the lane information has become available or reliable, the lane information has become available or reliable, the computer system may once again rely on the updated estimated location of the lane and less (or not at all) on the distance to the at least one neighboring vehicle. The computer system may determine that the updated lane information is reliable when, for example, the computer system determines that a confidence of the updated lane information is greater than a predetermined threshold. The predetermined threshold may be the same as or different than the predetermined threshold described above. The computer system may continue using the lane information to estimate the location of the lane in which the vehicle is traveling, but may rely less on the estimated location of the lane and more on the distance to the at least one neighboring vehicle to avoid collisions with the at least one neighboring vehicle.).  
With respect to dependent claim 4, Ferguson discloses wherein the driving supporting unit performs the driving support on the basis of information acquired using the communication unit from the second object in a case where it is determined that the first object is identical with the second object (see col. 4, line 62 – col. 5, line 2 and col. 8, line 56 - 67:  the computer system may control the vehicle to maintain a distance between the vehicle and the at least one neighboring vehicle to be at least a predetermined distance. The predetermined distance may be, for example, a distance determined to be a safe distance and/or a distance approximately equal to the difference between a predetermined lane width and a width of the vehicle. Other predetermined distances are possible as well.  The vehicle 302 may use the first sensor 304 and the second sensor 306 to monitor the first distance 314 and the second distance 320, respectively, and may control the vehicle 302 to maximize each of the first distance 314 and the second distance 320, while maintaining each of the first distance 314 and the second distance 320 to be greater than the predetermined distance. As a result, the vehicle 302 may remain approximately in the middle between the first neighboring vehicle 310 and the second neighboring vehicle 316, thereby avoiding collisions with either the first neighboring vehicle 310 or the second neighboring vehicle 316.).
With respect to dependent claim 5, Ferguson discloses wherein the identity determining unit obtains an angular width of the first object seen from the own vehicle using the object detection sensor, obtains an angular width of the second object seen from the own vehicle using the information acquired by the communication unit, and determines whether the first object is identical with the second object on the basis of the angular width of the first object and the angular width of the second object (see col. 8, line 44-55:  the vehicle 302 may use the second sensor 306 (or, in some embodiments, another sensor (not shown)) to monitor, as shown by the shaded triangle 318, a second neighboring vehicle 316 in a second adjacent lane 324. In particular, the vehicle 302 may monitor a second distance 320 between the vehicle 302 and the second neighboring vehicle 316 in order to maintain the second distance 320 to be at least the predetermined distance. To this end, when the second distance 320 falls below the predetermined distance, the vehicle 302 may move away from the second neighboring vehicle 316 until the second distance 320 is once again greater than the predetermined distance.).  
With respect to dependent claim 6, Ferguson discloses wherein the object detection sensor includes a camera, and the direction determining unit obtains the first direction on the basis of a position of the first object in an image captured with the camera (see col. 12, lines 8-12, col. 14, lines 62-67 and col. 15, lines 1-6:  Each of the first, second and third sensor units 602-606 includes any combination of a global positioning system sensor, an inertial measurement unit, a RADAR unit, a laser range finder, a LIDAR unit, an image capture device and an acoustic sensor . Other types of sensors are possible.  IMU 728 may be any combination of sensors configured to sense vehicle 700 position and orientation changes based on inertial acceleration. In some embodiments, the combination of sensors may include, for example, accelerometers and gyroscopes. Other combinations of sensors are possible.  The RADAR unit 730 may be any sensor configured to sense objects within the environment in which the vehicle 700 is located using radio signals. In some embodiments, in addition to sensing objects, the RADAR unit 730 may be further configured to sense the velocity and / or heading of objects.  The image capture device 734 may be any device (e.g., stationary camera, video camera, etc.) configured to capture images of the environment in which the vehicle 700 is located. To this end, the image capture device 734 may take any of the forms described above with respect to the image capture device 610).  
With respect to dependent claim 7, Ferguson discloses wherein the object detection sensor includes a camera, and the identity determining unit determines whether the first object is identical with the second object using a first width which is a width of the first object in an image captured with the camera (see col. 8, lines 14-20 and lines 33-55 and col. 9, lines 1-10: In response to determining that the lane information has become unreliable, the vehicle 302 may use the first sensor 304 (or, in some embodiments, another sensor (not shown)) to monitor, as shown by the shaded triangle 312, a first neighboring vehicle 310 in a first adjacent lane 322. In particular, the vehicle 302 may monitor a first distance 314 between the vehicle 302 and the first neighboring vehicle 310 in order to maintain the first distance 314 to be at least a predetermined distance. To this end, when the first distance 314 falls below the predetermined distance, the vehicle 302 may move away from the first neighboring vehicle 310 until the first distance 314 is once again greater than the predetermined distance.  Additionally, the vehicle 302 may use the second sensor 306 (or, in some embodiments, another sensor (not shown)) to monitor, as shown by the shaded triangle 318, a second neighboring vehicle 316 in a second adjacent lane 324. In particular, the vehicle 302 may monitor a second distance 320 between the vehicle 302 and the second neighboring vehicle 316 in order to maintain the second distance 320 to be at least the predetermined distance. To this end, when the second distance 320 falls below the predetermined distance, the vehicle 302 may move away from the second neighboring vehicle 316 until the second distance 320 is once again greater than the predetermined distance.  While the vehicle 302 is monitoring the first distance 314 and the second distance 320, the vehicle 302 may periodically receive the updated lane information. At some point in time, the vehicle 302 may determine that the updated lane information is reliable. For example, the lost lane marking may again appear in front of the road, and thus the second sensor 306 may sense lane marking. Other examples are possible. If the vehicle 302 determines that the updated lane information is reliable, the vehicle 302 can estimate the updated position of the lane 300 using the updated information.).  
With respect to dependent claim 8, Ferguson discloses wherein the direction determining unit obtains the second direction on the basis of a position of the own vehicle and information representing a position of the second object acquired by the communication unit (see col. 12, lines 8-12, col. 14, lines 62-67 and col. 15, lines 1-6, see col. 14, lines 44-52:  Each of the first, second and third sensor units 602-606 includes any combination of a global positioning system sensor, an inertial measurement unit, a RADAR unit, a laser range finder, a LIDAR unit, an image capture device and an acoustic sensor. Other types of sensors are possible.  IMU 728 may be any combination of sensors configured to sense vehicle 700 position and orientation changes based on inertial acceleration. In some embodiments, the combination of sensors may include, for example, accelerometers and gyroscopes. Other combinations of sensors are possible.  The RADAR unit 730 may be any sensor configured to sense objects within the environment in which the vehicle 700 is located using radio signals. In some embodiments, in addition to sensing objects, the RADAR unit 730 may be further configured to sense the velocity and / or heading of objects.  The image capture device 734 may be any device (e.g., stationary camera, video camera, etc.) configured to capture images of the environment in which the vehicle 700 is located. To this end, the image capture device 734 may take any of the forms described above with respect to the image capture device 610.  The sensor system 704 may include a number of sensors configured to sense information about an environment in which the vehicle 700 is located, as well as one or more actuators 736 configured to modify a position and/or orientation of the sensors. As shown, the sensors of the sensor system include a Global Positioning System (GPS) 726, an inertial measurement unit (IMU) 728, a RADAR unit 730, a laser rangefinder and/or LIDAR unit 732, and an image-capture device 734.).  
With respect to dependent claim 9, Ferguson discloses wherein the identity determining unit calculates a second width which is a width of the second object seen from the own vehicle using the position of the own vehicle, the information representing the position of the second object acquired by the communication unit and information representing the width of the second object acquired by the communication unit, and determines whether the first object is identical with the second object using the second width (see col. 12, lines 8-12, col. 14, lines 62-67 and col. 15, lines 1-6, see col. 14, lines 44-52:  Each of the first, second and third sensor units 602-606 includes any combination of a global positioning system sensor, an inertial measurement unit, a RADAR unit, a laser range finder, a LIDAR unit, an image capture device and an acoustic sensor. Other types of sensors are possible.  IMU 728 may be any combination of sensors configured to sense vehicle 700 position and orientation changes based on inertial acceleration. In some embodiments, the combination of sensors may include, for example, accelerometers and gyroscopes. Other combinations of sensors are possible.  The RADAR unit 730 may be any sensor configured to sense objects within the environment in which the vehicle 700 is located using radio signals. In some embodiments, in addition to sensing objects, the RADAR unit 730 may be further configured to sense the velocity and / or heading of objects.  The image capture device 734 may be any device (e.g., stationary camera, video camera, etc.) configured to capture images of the environment in which the vehicle 700 is located. To this end, the image capture device 734 may take any of the forms described above with respect to the image capture device 610.  The sensor system 704 may include a number of sensors configured to sense information about an environment in which the vehicle 700 is located, as well as one or more actuators 736 configured to modify a position and/or orientation of the sensors. As shown, the sensors of the sensor system include a Global Positioning System (GPS) 726, an inertial measurement unit (IMU) 728, a RADAR unit 730, a laser rangefinder and/or LIDAR unit 732, and an image-capture device 734.).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661